Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 05/13/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17581665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This action is in response to papers filed 05/13/2022 in which claims 1-18, 25 and 42 were canceled; claims 19-24, 26-33, 36-41, and 43-47 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 19-24, 26-41, and 43-47 are under examination.

Withdrawn Objection/Rejections
The objection to claim 39 for informalities, is withdrawn, in view of Applicant’s amendment to claim 39.
The rejection claims 19-21, 29, 38-40 and 44 under 35 U.S.C. 103 as being unpatentable over Verity (5 February 2009; US 2009/0036490A1; cited in IDS filed 02/11/2022) in view of Vickery et al (18 October 2018; WO 2018/191412 A1) and Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002; cited in IDS filed 12/17/2021), is withdrawn, in view of Applicant’s amendments to claims 19 and 38.
The rejection of claims 22-24, 30, 41 and 45 under 35 U.S.C. 103 as being unpatentable over Verity (5 February 2009; US 2009/00364900A1; cited in IDS filed 02/11/2022) in view of Vickery et al (18 October 2018; WO 2018/191412 A1) and Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002; cited in IDS filed 12/17/2021), as applied to claims 19 and 38 above, and further in view of Patel et al (International Journal of Current Research, Vol. 9, Issue 6, pp. 53036-53043, June 2017), is withdrawn, in view of Applicant’s amendments to claims 19 and 38.
The rejection of claims 25-28, 31-32, 42-43 and 46-47 under 35 U.S.C. 103 as being unpatentable over Verity (5 February 2009; US 2009/00364900A1; cited in IDS filed 02/11/2022) in view of Vickery et al (18 October 2018; WO 2018/191412 A1) and Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002; cited in IDS filed 12/17/2021), as applied to claims 19 and 38 above, and further in view of Virgilio (26 August 1997; US 5,661,104), is withdrawn, in view of Applicant’s amendments to claims 19 and 38.
The rejection of claims 33-37 under 35 U.S.C. 103 as being unpatentable over Vickery et al (18 October 2018; WO 2018/191412 A1) in view of Savage et al (11 July 2019; US 2019/0209538 A1), Verity (5 February 2009; US 2009/00364900A1; cited in IDS filed 02/11/2022) and Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002; cited in IDS filed 12/17/2021), is withdrawn, in view of Applicant’s amendments to claim 19.
The rejection of claims 19-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8153149 in view of Verity (5 February 2009; US 2009/00364900A1) in view of Vickery et al (18 October 2018; WO 2018/191412 A1), Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002), and Savage et al (11 July 2019; US 2019/0209538 A1), is withdrawn, in view of Applicant’s amendments to claims 19 and 38.
The rejection of claims 19-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8153661 in view of Verity (5 February 2009; US 2009/00364900A1) in view of Vickery et al (18 October 2018; WO 2018/191412 A1), Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002), and Savage et al (11 July 2019; US 2019/0209538 A1), is withdrawn, in view of Applicant’s amendments to claims 19 and 38. 
The rejection of claims 19-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8753665 in view of Verity (5 February 2009; US 2009/00364900A1) in view of Vickery et al (18 October 2018; WO 2018/191412 A1), Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002), and Savage et al (11 July 2019; US 2019/0209538 A1), is withdrawn, in view of Applicant’s amendments to claims 19 and 38.
The rejection of claims 19-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8846072 in view of Verity (5 February 2009; US 2009/00364900A1) in view of Vickery et al (18 October 2018; WO 2018/191412 A1), Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002), and Savage et al (11 July 2019; US 2019/0209538 A1), is withdrawn, in view of Applicant’s amendments to claims 19 and 38.
The provisional rejection of claims 19-47 on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17581665 in view of Savage et al (11 July 2019; US 2019/0209538 A1), is withdrawn, in view of terminal disclaimer filed 05/13/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Helmer on 05/24/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 05/13/2022.
The application has been amended as follows:
Please delete claim 19 and replace with the following:
19.  A pharmaceutical composition comprising: 
bupivacaine free base present in the pharmaceutical composition in an amount ranging from 10 wt% to 15 wt%, based on weight of the pharmaceutical composition; 
sucrose acetate isobutyrate present in the pharmaceutical composition in an amount ranging from 63 wt% to 67 wt%, based on weight of the pharmaceutical composition; 
benzyl alcohol present in the pharmaceutical composition in an amount ranging from 20 wt% to 25 wt%, based on weight of the pharmaceutical composition; 
benzyl acetate; and 
2,6-dimethylaniline, 
wherein the benzyl acetate is present in the pharmaceutical composition at a level less than 30 mg/mL, 
wherein the 2,6-dimethylaniline is present in the pharmaceutical composition at a level less than 12 ppm, and 
wherein the pharmaceutical composition is suitable for parenteral use in humans.

Please delete claim 20 and replace with the following:
20.  The pharmaceutical composition of claim 19, wherein the 2,6- dimethylaniline is present in the pharmaceutical composition at a level less than or equal to 10 ppm.

Please delete claim 21 and replace with the following:
21.  The pharmaceutical composition of claim 19, wherein the 2,6- dimethylaniline is present in the pharmaceutical composition at a level ranging from 0.3 ppm to 10 ppm.

Please delete claim 26 and replace with the following:
26.  The pharmaceutical composition of claim 19, wherein the benzyl acetate is present in the pharmaceutical composition at a level ranging from 0.1 mg/mL to 20 mg/mL.

Please delete claim 29 and replace with the following:
29.  The pharmaceutical composition of claim 19, wherein the pharmaceutical composition is storage stable such that when the pharmaceutical composition is stored in a sealed, upright, clear glass vial at 25°C/60%RH for 36 months, the 2,6-dimethylaniline is present at a level of less than 12 ppm.

Please delete claim 31 and replace with the following:
31.  The pharmaceutical composition of claim 19, wherein the pharmaceutical composition is storage stable such that when the pharmaceutical composition is stored in a sealed, upright, clear glass vial at 25°C/60%RH for 36 months, the benzyl acetate is present at a level of less than 30 mg/mL.

Please delete claim 38 and replace with the following:
38.  A pharmaceutical composition comprising: 
bupivacaine free base present in the pharmaceutical composition in an amount ranging from 10 wt% to 15 wt%, based on weight of the pharmaceutical composition;
sucrose acetate isobutyrate present in the pharmaceutical composition in an amount ranging from 63 wt% to 67 wt%, based on weight of the pharmaceutical composition; 
benzyl alcohol present in the pharmaceutical composition in an amount ranging from 20 wt% to 25 wt%, based on weight of the pharmaceutical composition; 
benzyl acetate; and 
2,6-dimethylaniline, 
wherein the benzyl acetate is present in the pharmaceutical composition at a level less than 30 mg/mL, 
wherein the 2,6-dimethylaniline is present in the pharmaceutical composition at a level less than 12 ppm, and 
wherein the pharmaceutical composition is sterile.

Please delete claim 39 and replace with the following:
39.  The pharmaceutical composition of claim 38, wherein the 2,6- dimethylaniline is present in the pharmaceutical composition at a level less than or equal to 10 ppm.

Please delete claim 40 and replace with the following:
40.  The pharmaceutical composition of claim 38, wherein the 2,6- dimethylaniline is present in the pharmaceutical composition at a level ranging from 0.3 ppm to 10 ppm.

Please delete claim 44 and replace with the following:
44.  The pharmaceutical composition of claim 38, wherein the pharmaceutical composition is storage stable such that when the pharmaceutical composition is stored in a sealed, upright, clear glass vial at 25°C/60%RH for 36 months, the 2,6-dimethylaniline is present at a level of less than 12 ppm.

Please delete claim 46 and replace with the following:
46.  The pharmaceutical composition of claim 38, wherein the pharmaceutical composition is storage stable such that when the pharmaceutical composition is stored in a sealed, upright, clear glass vial at 25°C/60%RH for 36 months, the benzyl acetate is present at a level of less than 30 mg/mL.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
A pharmaceutical composition comprising: 
bupivacaine free base present in the pharmaceutical composition in an amount ranging from 10 wt% to 15 wt%, based on weight of the pharmaceutical composition; 
sucrose acetate isobutyrate present in the pharmaceutical composition in an amount ranging from 63 wt% to 67 wt%, based on weight of the pharmaceutical composition; 
benzyl alcohol present in the pharmaceutical composition in an amount ranging from 20 wt% to 25 wt%, based on weight of the pharmaceutical composition; 
benzyl acetate; and 
2,6-dimethylaniline, 
wherein the benzyl acetate is present in the pharmaceutical composition at a level less than 30 mg/mL, 
wherein the 2,6-dimethylaniline is present in the pharmaceutical composition at a level less than 12 ppm, and 
wherein the pharmaceutical composition is suitable for parenteral use in humans or wherein the pharmaceutical composition is sterile.
The applied prior arts include Verity (US 2009/0036490 A1), Vickery et al (WO 2018/191412 A1), Bacynski et al (Acta Poloniae Pharmaceutica – Drug Research, Vol. 59, No. 6, pp. 333-339, 2002), and Virgilio (US 5,661,104). 
Verity teaches composition comprising bupivacaine free base in an amount of 12 wt%, sucrose acetate isobutyrate in an amount of 66 wt%, and benzyl alcohol in an amount of 22 wt% (Verity: Abstract; [0011]-[0012], [0015], [0019], [0021], [0023], [0025], [0035], [0063]-[0066], [0096], [0144]; claims 182-194), and Vickery establishes that 2,6-dimethylamiline is one of the well-known impurities of local anesthetics such as bupivacaine during storage and when the composition containing a local anesthetic such as lidocaine or bupivacaine is stored in a glass vial with a stopper and overseal, the composition has improved storage stability in which there is no loss in drug and the level of total impurities would be 0.1% (Vickery: Abstract; [0002], [0009]-[0010], [0014], [0046], [0061], [0071], [0084], [0093], Table 2, [0094], Table 3, [0095], [0101], Table 5, [0109], [0118], Table 9, [0129], Table 13, [0130], Table 14, [0131], Table 15, [0132] and Table 16), and per Bacynski, it is also standard practice in the field of pharmaceutical preparations to conduct studies for presence of 2,6-dimethylamiline impurity in drug products containing local anesthetic so as to obtain to determine that the resultant drug product containing local anesthetic meets the permissible level of 100 ppm of 2,6-dimethylamiline during storage, as standardized by Pharmacopeia (Bacynski: page 333, right column; page 337, Table 4). 
However, neither Verity, Vickery nor Bacynski teaches or suggests a pharmaceutical composition containing bupivacaine free base, sucrose acetate isobutyrate, and benzyl alcohol would also contain 2,6-dimethylamiline at a level less than 12 ppm and benzyl acetate at a level less than 30 mg/ml, as required by the claimed pharmaceutical composition. 
While Virgilio recognizes benzyl acetate and benzyl isobutyrate as diluents that provided a composition that was stable, non-toxic, non-corrosive, biodegradable and compatible with ecosystems (Virgilio: column 1, lines 10-20 and 60-end; columns 2 and 3; claims 1 and 3), and Verity teaches that solvents can be included in a pharmaceutical composition in an amount from about 0.5% by weight to about 99.7% by weight (Verity: [0084]-[0085]), neither Virgilio nor Verity provides the guidance to include benzyl acetate at a level less than 30 mg/ml as a solvent in a pharmaceutical composition containing bupivacaine because Virgilio uses benzyl acetate as a diluent for antimicrobial agent such as β-bromo-β-nitrostyrene, and bupivacaine in the pharmaceutical composition of Verity is a local anesthetic, as well as, Verity does not teach benzyl acetate as a suitable solvent for local anesthetics such as bupivacaine. Thus, there is no motivation in the prior art that benzyl acetate can be included as a suitable solvent for a pharmaceutical composition containing local anesthetics such as bupivacaine. Nor is there guidance or predictability in the prior art that the pharmaceutical composition containing bupivacaine free base in an amount of 12 wt%, sucrose acetate isobutyrate in an amount of 66 wt%, and benzyl alcohol in an amount of 22 wt% of Verity can be provided such that 2,6-dimethylaniline is present in the pharmaceutical composition at a level less than 12 ppm and benzyl acetate is present in the pharmaceutical composition at a level less than 30 mg/mL. As such, the claimed pharmaceutical composition is nonobvious over the prior art.
As a result, claims 19-24, 26-41, and 43-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-24, 26-41, and 43-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613